                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                          JONESBORO DIVISION

LENORA WILKINS                                                                PLAINTIFF

v.                         CASE NO. 3:18-CV-00094 BSM

SOCIAL SECURITY ADMINISTRATION                                              DEFENDANT

                                         ORDER

      After careful review of the record, United States Magistrate Judge Patricia S. Harris’s

recommended disposition [Doc. No. 15] is adopted, and the Commissioner’s decision is

affirmed. This case is dismissed with prejudice.

      IT IS SO ORDERED this 21st day of February 2019.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
